Field, J.
The fact that the defendant obtained possession of
the goods by virtue of a writ of replevin against Holt, did not affect the right of the plaintiff to maintain an action of replevin against the defendant, without a demand, if the plaintiff was the owner of the goods, and entitled to the immediate possession of them. White v. Dolliver, 113 Mass. 400. Bussing v. Rice, 2 Cush. 48. Blanchard v. Child, 7 Gray, 155. It must be taken *46that the justice before whom this action was tried found as a fact that the plaintiff was, at the time the action was brought, entitled to the immediate possession of the goods without any demand. Exceptions overruled.